DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 11, 2020 has been entered. 
This Office action is in response to the amendment filed September 11, 2020, which adds claims 28-31. Claims 13-31 are pending.

Response to Arguments
Applicant's arguments filed September 11, 2020 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the applicant’s argument that Kai does not teach that the indolocarbazole compounds can be used with second host materials, the Office points out that the Fukuzaki teaches that similar if not the same indolocarbazole compounds can be used in a light emitting layer with a cohost (paragraph [0662]). This teaching would teach one of ordinary skill in the art that the compounds of Fukuzaki can be used as second host materials.
The Office points out that Fukuzaki does not need to teach a compound of formula 3 as the second host material as the prior art does not need to teach each and every claimed limitation. If Fukuzaki did teach a compound of formula 3 as the second host material then the reference would lead to a 102 rejection.
Regarding the applicant’s argument that Kato does not teach the applicant’s claimed host, the Office points out that Kato was used to teach that when someone using cohost one host should be electron transporting and the other host should be hole transporting to improve carrier balance (paragraph [0134]).
Regarding the applicant’s argument that all the host materials of Kai and Watanabe are known to transport both holes and electrons, the Office points that all compounds in the prior art can transport both hole an electrons, but some compounds are better at transporting holes while other transport electrons. The composition of the compound determines if the compound is better at transporting hole or electrons. Regarding the compounds of Kai and Watanabe, given that the compound of Watanabe does not comprise a group that is considered to be an electron transporting group, one of ordinary skill in the art would expect the compound to be better at transporting holes than electrons and given that the compound of Kai comprising triazine groups 
The Office points out that the applicant’s argues that one cannot combine a compounds from a different references to meet the applicant’s claimed compounds, but the Office points out that the applicant’s claimed invention leads to a variety of different compounds that would meet the applicant’s claimed invention but the applicant only shown results for a limited number of cohosts. The applicant argues that a specific combination is important, but the applicant has not provided a large enough breadth of examples showing that a wide range of cohosts that meet the applicant’s claimed invention would meet the applicant’s claimed limitations. The applicant’s argument is not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Office points out that Parham teaches that the light emitting layer can further comprise a cohost and the cohost can be a carbazole compounds from WO2008/086851, where Parham 2009 is the US equivalent (paragraph [0060]); therefore, it would have been obvious to any of the compounds of Parham 2009 as a second host material. Parham directs one of ordinary skill in the art to use of the 
Regarding the applicant's argument that Ise cannot be with Parham because Ise does not teach the use of the compounds as cohosts, the Office points out Parham teaches that the second host material can be a carbazole compound and Ise teaches carbazole compounds that show preferred properties over CBP (carbazole specifically taught by Parham). This teaching would direct one of ordinary skill to use of the compounds of Ise in place of the CBP as the second host material. The Office points out that the compounds of the references listed in paragraph [0060] of Parham are not specifically taught as cohost, but Parham still teaches that these compounds can be used as cohost. The applicant has not provided any evidence that using the compounds of Ise instead of CBP does not lead to improvement in lifetime and efficiency. The applicant's argument is not persuasive.
Regarding new claims 28 and 31 the combination of Parham et al. (US 2013/0240796) (hereafter “Parham”) in view of Ise et al. (US 2012/0126692) (hereafter “Ise”) reads on applicant’s claims 28 and 31. The applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-19, 22-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Watanabe et al. (US 2012/0280218) (hereafter “Kai”), Fukuzaki (US 2012/0153272) (hereafter “Fukuzaki”), and Kato et al. (US 2014/0061602) (hereafter “Kato”).
Regarding claims 13-19, 22-24, and 26, Kai teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0060]-[0062]).  Kai teaches that the light emitting layer comprises a host material and a phosphorescent dopant (an iridium metal complex) (paragraph [0061]).  Kai teaches that the host material can be 
    PNG
    media_image1.png
    171
    258
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    224
    243
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    237
    201
    media_image3.png
    Greyscale
, or 
    PNG
    media_image4.png
    240
    219
    media_image4.png
    Greyscale
 (which is the same as applicant’s compound 1-21) (paragraphs [0038] and [0074]-[0076]).  This compounds would be electron transporting host materials.
Kai does not teach where the light emitting layer comprises a second host material.
Watanabe teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0267]-[0274]).  Watanabe teaches that the light emitting layer comprises a host material and a phosphorescent dopant (an iridium metal complex) (paragraph 
    PNG
    media_image5.png
    228
    244
    media_image5.png
    Greyscale
 (which is the same as applicant’s 3-14).  This host material would be considered a hole transporting host material.  Watanabe teaches that using this compound as a host material leads to improve in lifetime and efficiency of the device (paragraph [0274]).
Fukuzaki teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0735] and [0736).  Fukuzaki teaches that the light emitting layer comprises a phosphorescent dopant and a host material (paragraphs [0735] and [0736]).  Fukuzaki teaches that the host material can indolocarbazole compounds (paragraphs [0736] and [0743], Table 1).  Fukuzaki teaches that the light emitting layer can comprise a mixture of two host materials, one being hole transporting and another being electron transporting (paragraph [0662]).
Kato teaches that one can control the carrier balance of the light emitting layer by combining an electron transporting host material with a hole transporting host material (paragraph [0134]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device Kai so the host material, 
    PNG
    media_image1.png
    171
    258
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    224
    243
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    237
    201
    media_image3.png
    Greyscale
, or 
    PNG
    media_image4.png
    240
    219
    media_image4.png
    Greyscale
, was mixed with the host material of Watanabe 
    PNG
    media_image5.png
    228
    244
    media_image5.png
    Greyscale
.  The motivation as taught by Fukuzaki and Kato would have been to mixed a hole transporting host material with an electron transporting host material and improve the carrier balance in the light emitting layer.  This would lead to a 
    PNG
    media_image4.png
    240
    219
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    228
    244
    media_image5.png
    Greyscale
 in the light emitting layer, which the applicant teaches in the specification of the instant application that meets the applicant’s claimed temperature and energy limitations.

Claims 20, 21, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Watanabe et al. (US 2012/0280218) (hereafter “Kai”), Fukuzaki (US 2012/0153272) (hereafter “Fukuzaki”), and Kato et al. (US 2014/0061602) (hereafter “Kato”) as applied to claims 13-19 and 22-24 above, and further in view of Shi et al. (US 2004/0016907) (hereafter “Shi”).
Regarding claims 20, 21, 29, and 30, Kai in view of Watanabe, Fukuzaki, and Kato does not teach where the host materials a evaporated from single source.
Shi teaches a method of making an electroluminescent device (abstract).  Shi teaches that the method comprising evaporating all the materials for the light emitting layer in a single evaporation source (paragraph [0036]).  Shi teaches that the layer using the single evaporation source is made using VTE using a pressure around 1 x 10-6 Torr (paragraph [0028]).  Shi teaches that there can be more than one host material and more than one light emitting layer in the single evaporation source as a homogenous mixture (paragraphs [0027], [0035], and [0038]).  Shi teaches that using a 
It would have been obvious to one of ordinary skill it the art to modify the device of Kai in view of Watanabe, Fukuzaki, and Kato to make a homogenous mixture of all the materials for the light emitting layer and put the materials in a single evaporation source and make the layer using the method taught by Shi.  The motivation would have been to make the layer using a single evaporation source, as taught by Shi, which eliminates the evaporation control problems associated with co-deposition.

Claims 13, 15, 16, 18, 19, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2013/0240796) (hereafter “Parham”) in view of Parham et al. (US 2009/0302752) (hereafter “Parham 2009”).
Regarding claims 13, 15, 16, 18, 19, and 24-26, Parham teaches an electroluminescent device comprising an anode, a light emitting layer, and a cathode (paragraphs [0055]-[0060]). Parham teaches that the light emitting layer comprising a phosphorescent dopant and a host material (paragraph [0055]-[0060]). Parham teaches 
    PNG
    media_image6.png
    209
    258
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    191
    255
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    158
    207
    media_image8.png
    Greyscale
 are a few examples (paragraph [0043]). Parham teaches that the light emitting layer can further comprise a cohost and the cohost can be a carbazole compounds from WO2008/086851, where Parham 2009 is the US equivalent (paragraph [0060]). 
Parham does not specifically teach a light emitting layer comprising a cohost.
Parham 2009 teaches the following carbazole host material 
    PNG
    media_image9.png
    221
    258
    media_image9.png
    Greyscale
 (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Parham to include a cohost, as taught by Parham. The cohost would be a host material taught by Parham 2009, 
    PNG
    media_image9.png
    221
    258
    media_image9.png
    Greyscale
. Parham teaches that a cohost can be present and it can be a carbazole compound from Parham 2009; therefore, it would have been obvious to use 
    PNG
    media_image9.png
    221
    258
    media_image9.png
    Greyscale
 as a cohost in the device of Parham.

Claims 13, 15, 16, 18, 19, 24-28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2013/0240796) (hereafter “Parham”) in view of Ise et al. (US 2012/0126692) (hereafter “Ise”).
Regarding claims 13, 15, 16, 18, 19, 24-28, and 31, Parham teaches an electroluminescent device comprising an anode, a light emitting layer, and a cathode 
    PNG
    media_image6.png
    209
    258
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    191
    255
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    158
    207
    media_image8.png
    Greyscale
 are a few examples (paragraph [0043]). Parham teaches that the light emitting layer can further comprise a cohost and the cohost can be a carbazole compounds such as CBP (paragraph [0060]). 
Parham does not specifically teach a light emitting layer comprising a cohost.
Ise teaches the following host materials that can be used instead of CBP, 
    PNG
    media_image10.png
    220
    188
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    185
    180
    media_image11.png
    Greyscale
, and 
    PNG
    media_image12.png
    112
    240
    media_image12.png
    Greyscale
 are a few examples (paragraphs [0074] and [0256]). Ise teaches that using the taught compounds instead of CBP leads to devices with improved efficiency and lifetime (paragraph [0256], Tables 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Parham to include a cohost, as taught by Parham. The cohost would be a host material taught by Ise. Parham teaches that a cohost can be present and it can be a CBP and Ise teaches compound that show improved properties over CBP; therefore, it would have been obvious to use the compounds of Ise as the cohost material in the device of Parham.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.